DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Namely, all of said claims require “an unused soldering pin” that is connected electrically to another component, making it a soldering pin that is used.  For examination purposes, it is presumed that “an unused soldering pin” is one that is not connected to the bus lines addressing the pixels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN 102789072, of which an English translation is attached).
In regard to claim 1, Lin et al. discloses an electrostatic protection circuit of a display panel, wherein the display panel comprises an array substrate 710, a chip on film (COF) substrate FPC connected to the array substrate 710, and at least a remaining testing line (i.e. part of 760 or 770, see e.g. Figure 7); 
wherein the electrostatic protection circuit comprises: 
at least a first electrostatic protection line (i.e. part of 760 or 770) configured to connect at least the remaining testing line (i.e. part of 760 or 770)  to a grounding line GND of the COF substrate FPC.
In regard to claim 8, Lin et al. discloses the limitations as applied to claim 1 above, and
wherein the display panel further comprises a printed circuit board PCBA connected to the array substrate 710 by the COF substrate FPC; 
wherein the electrostatic protection circuit further comprises: 
a fourth electrostatic protection line configured to connect the grounding line of the COF FPC substrate to a grounding pin of the printed circuit board PCBA (see e.g. Figure 7 and note that the fourth electrostatic protection line is unlabeled).
In regard to claim 10, Lin et al. discloses the limitations as applied to claim 1 above, and
wherein a plurality of line electrodes 721 parallel to each other are disposed on the array substrate 710.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 102789072) in view of Cho (US 2014/0001966 A1).
In regard to claim 2, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; and 
at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate.
However, Cho discloses
wherein the COF substrate 3 comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200); 
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to at least the first electrostatic protection line 200; and 
at least a third electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to the grounding line of the COF substrate 3.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; and at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
In regard to claim 3, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; and 
a fourth electrostatic protection line configured to make the grounding line of the COF substrate to a grounding pin of the printed circuit board.
However, Cho discloses
wherein the display panel further comprises a printed circuit board 2 connected to the array substrate by the COF substrate 3, and the COF substrate 3 comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to at least the first electrostatic protection line 200; and 
a fourth electrostatic protection line (i.e. a portion of line 200) configured to make the grounding line of the COF substrate 3 to a grounding pin of the printed circuit board PCB 2.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; and a fourth electrostatic protection line configured to make the grounding line of the COF substrate to a grounding pin of the printed circuit board.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
In regard to claim 4, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: 
at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate; and 
a fourth electrostatic protection line configured to connect the grounding line of the COF substrate to a grounding pin of the printed circuit board.
However, Cho discloses
wherein the display panel further comprises a printed circuit board 2 connected to the array substrate by the COF substrate 3, and the COF substrate 3 comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection circuit further comprises: 
at least a third electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to the grounding line of the COF substrate 3; and 
a fourth electrostatic protection line (i.e. a portion of line 200) configured to connect the grounding line of the COF substrate 3 to a grounding pin of the printed circuit board 2.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate; and a fourth electrostatic protection line configured to connect the grounding line of the COF substrate to a grounding pin of the printed circuit board.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
	In regard to claim 5, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; 
at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate; and 
a fourth electrostatic protection line configured to connect the grounding line of the COF substrate to a grounding pin of the printed circuit board.
However, Cho discloses
wherein the display panel further comprises a printed circuit board 2 connected to the array substrate by the COF substrate 3, and the COF substrate 3 comprises at least an unused soldering pin  (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to at least the first electrostatic protection line 200; 
at least a third electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to the grounding line (i.e. a portion of line 200) of the COF substrate 3; and 
a fourth electrostatic protection line (i.e. a portion of line 200) configured to connect the grounding line of the COF substrate 3 to a grounding pin of the printed circuit board 2.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cho with wherein the display panel further comprises a printed circuit board connected to the array substrate by the COF substrate, and the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line; at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate; and a fourth electrostatic protection line configured to connect the grounding line of the COF substrate to a grounding pin of the printed circuit board.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
In regard to claim 6, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line.
However, Cho discloses
wherein the COF substrate comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection circuit further comprises: 
at least a second electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to at least the first electrostatic protection line 200.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a second electrostatic protection line configured to connect at least the unused soldering pin to at least the first electrostatic protection line.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
In regard to claim 7, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the COF substrate comprises at least an unused soldering pin; 
wherein the electrostatic protection circuit further comprises: 
at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate.
However, Cho discloses
wherein the COF substrate comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection circuit further comprises: 
at least a third electrostatic protection line (i.e. a portion of line 200) configured to connect at least the unused soldering pin to the grounding line of the COF substrate 3.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the COF substrate comprises at least an unused soldering pin; wherein the electrostatic protection circuit further comprises: at least a third electrostatic protection line configured to connect at least the unused soldering pin to the grounding line of the COF substrate.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.

Claims 9, 11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 102789072) in view of Wei et al. (US 2015/0325188 A1).
In regard to claim 9, Lin et al. discloses the limitations as applied to claim 1 above, but fails to disclose 
wherein the display panel comprises three remaining testing lines.
However, Wei et al. discloses
wherein the display panel comprises three remaining testing lines (see e.g. paragraph [0017]).
Given the teachings of Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the display panel comprises three remaining testing lines.
Doing so would provide a separate line for testing of red, green, and blue pixels.
In regard to claim 11, Lin et al. discloses an electrostatic protection method of a display panel, wherein the display panel comprises an array substrate 710, at least a chip on film (COF) substrate FPC connected to the array substrate 710, and a plurality of line electrodes 721 parallel to each other and disposed on the array substrate 710, wherein the method comprises: 
electrically isolating the first testing line, the second testing line, and the third testing line from the plurality of line electrodes parallel to each other to obtain three remaining testing lines, after the process of testing the image quality of the display panel by the first testing line, the second testing line, and the third testing line (see e.g. paragraph [0044]); 
connecting the three remaining testing lines to a grounding line of at least the COF substrate by an electrostatic protection line (see e.g. paragraph [0044]).
Lin et al. fails to disclose 
disposing a first testing line, a second testing line, and a third testing line respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel, during a process of testing an image quality of the display panel; 
choosing three adjacent line electrodes from the plurality of line electrodes parallel to each other, and connecting the three adjacent line electrodes sequentially to the first testing line, the second testing line, and the third testing line respectively, until all of the plurality of line electrodes parallel to each other are connected to the first testing line, the second testing line, and 
the third testing line respectively.
	However, Wei et al. discloses (see e.g. Figures 1-5):
disposing a first testing line 4, a second testing line 5, and a third testing line 6 respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel, during a process of testing an image quality of the display panel.
Although Wei et al. fails to explicitly disclose “choosing three adjacent line electrodes from the plurality of line electrodes parallel to each other, and connecting the three adjacent line electrodes sequentially to the first testing line, the second testing line, and the third testing line respectively, until all of the plurality of line electrodes parallel to each other are connected to the first testing line, the second testing line, and the third testing line respectively”, one of ordinary skill in the art would recognize repeating the method until all pixels were tested.
Given the teachings of Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with disposing a first testing line, a second testing line, and a third testing line respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel, during a process of testing an image quality of the display panel; choosing three adjacent line electrodes from the plurality of line electrodes parallel to each other, and connecting the three adjacent line electrodes sequentially to the first testing line, the second testing line, and the third testing line respectively, until all of the plurality of line electrodes parallel to each other are connected to the first testing line, the second testing line, and 
the third testing line respectively.
	Doing so would provide a separate line for testing of red, green, and blue pixels.
In regard to claim 14, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 11 above.  Lin et al. further discloses
wherein the display panel further comprises a printed circuit board PCBA, wherein the electrostatic protection method further comprises: connecting the grounding line of at least the COF substrate FPC to a grounding pin of the printed circuit board PCBA.
In regard to claim 16, Lin et al., in view of Wei et al, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the step of isolating the first testing line, the second testing line, and the third testing line from the plurality of line electrodes parallel to each other to obtain the three remaining testing lines, after the process of testing the image quality of the display panel by the first testing line, the second testing line, and the third testing line comprises: isolating the first testing line, the second testing line, and the third testing line from the plurality of line electrodes parallel to each other by laser cutting to obtain the three remaining testing lines.
However, Lin et al. does disclose using a laser cutting method to isolate the remaining test lines (see e.g. paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al., in view of Wei et al., with wherein the step of isolating the first testing line, the second testing line, and the third testing line from the plurality of line electrodes parallel to each other to obtain the three remaining testing lines, after the process of testing the image quality of the display panel by the first testing line, the second testing line, and the third testing line comprises: isolating the first testing line, the second testing line, and the third testing line from the plurality of line electrodes parallel to each other by laser cutting to obtain the three remaining testing lines.
Doing so would provide a means for releasing unwanted static electricity.
In regard to claim 17, Lin et al. discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the first testing line, the second testing line, and the third testing line are respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel during a process of testing an image quality of the display panel.
However, Wei et al. discloses
wherein the first testing line, the second testing line, and the third testing line are respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel during a process of testing an image quality of the display panel (see e.g. paragraph [0017]).
Given the teachings of Wei et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al. with wherein the first testing line, the second testing line, and the third testing line are respectively connected to a data line configured to test a R signal, a G signal, and a B signal of the display panel during a process of testing an image quality of the display panel.
Doing so would provide a separate line for testing of red, green, and blue pixels.
In regard to claim 18, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 11 above.  
Lin et al. further discloses a display panel, wherein the display panel is configured to use the electrostatic protection method as claimed in claim 1 (see e.g. Figure 7).
In regard to claim 19, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 18 above.
Lin et al. further discloses 
wherein the display panel comprises a thin-film transistor liquid crystal display (TFT-LCD) panel, an organic light-emitting diode (OLED) display panel, a micro light-emitting diode (micro LED) display panel, a mini light-emitting diode (mini LED) display panel, or an ultra light- emitting diode (kLED) display panel (see e.g. paragraph [0002]).
In regard to claim 20, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 19 above. 
Lin et al. further discloses a display device, wherein the display device comprises the display panel as claimed in claim 18 (see e.g. Figure 7).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 102789072) in view of Wei et al. (US 2015/0325188 A1) and further in view of Cho (US 2014/0001966 A1).
In regard to claim 12, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 11 above, but fails to disclose
wherein at least the COF substrate comprises at least an unused soldering pin, and the electrostatic protection method further comprises: 
connecting at least the unused soldering pin to the grounding line of at least the COF substrate.
However, Cho discloses
wherein at least the COF substrate comprises at least an unused soldering pin, and the electrostatic protection method further comprises (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
connecting at least the unused soldering pin to the grounding line of at least the COF substrate 3.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al., in view of Wei et al. with wherein at least the COF substrate comprises at least an unused soldering pin, and the electrostatic protection method further comprises: connecting at least the unused soldering pin to the grounding line of at least the COF substrate.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.
In regard to claim 15, Lin et al., in view of Wei et al., discloses the limitations as applied to claim 11 above, but fails to disclose
wherein the display panel further comprises a printed circuit board, and at least the COF substrate comprises at least an unused soldering pin, wherein the electrostatic protection method further comprises: connecting at least the unused soldering pin to the grounding line of at least the COF substrate, and connecting the grounding line of the COF substrate to a grounding pin of the print circuit board.
However, Cho discloses
wherein the display panel further comprises a printed circuit board, and at least the COF substrate comprises at least an unused soldering pin (see e.g. Figure 2 and note that COF 3 would have at least one pin connected to line labeled 200);
wherein the electrostatic protection method further comprises: 
connecting at least the unused soldering pin to the grounding line of at least the COF substrate FPC, and connecting the grounding line of the COF substrate FPC to a grounding pin of the print circuit board PCB.
Given the teachings of Cho, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lin et al., in view of Wei et al., with wherein the display panel further comprises a printed circuit board, and at least the COF substrate comprises at least an unused soldering pin, wherein the electrostatic protection method further comprises: connecting at least the unused soldering pin to the grounding line of at least the COF substrate, and connecting the grounding line of the COF substrate to a grounding pin of the print circuit board.
Doing so would provide a means for grounding the device/providing protection against electrostatic discharge.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 13, the closest prior art references fail to disclose or make obvious the limitations, “wherein the display panel comprises a plurality of COF substrates sequentially connected to the array substrate, and a gate on array (GOA) signal of the display panel is imported into the display panel only through a first COF substrate and a last COF substrate, wherein the electrostatic protection method further comprises: connecting a plurality of soldering pins of a remaining COF substrate, except soldering pins of the first COF substrate and of the last COF substrate, to the grounding line of at least the COF substrate, wherein the plurality of soldering pins of the remaining COF substrate are disposed on a same position of a plurality of soldering pins of the first COF substrate and the last COF substrate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871